Swanson, J.
(dissenting) — I dissent. Moved by a commendable desire to avoid a harsh result, dismissal of an appeal for late filing of the required notice, the majority, by an ingenious process of metamorphosis or transmutation, have transformed a bond filed by the defendant to secure his release from confinement into a notice of appeal required by ROA 1-46 (b), CAROA 46 (b).
The majority holds that the timely filing of an appeal bond will substitute for the required notice and give this court jurisdiction when the bond, substantially complies with the content requirements of CAROA 46(b) (2). That is not the law of this state. While it is true, as provided in CAROA 52, “no appeal shall be dismissed for any informality or defect in the notice of appeal, the appeal bond, or the service or filing of either . . .,” the rule clearly shows that a notice of appeal and an appeal bond are not the same thing. Expressio unius est exclusio alterius, i.e., expression of one thing is the exclusion of another. And this maxim likewise applies to ROA 1-46 and CAROA 46. When the rule says a defendant must “file a notice of appeal,” it does not mean an appeal bond.
Not only a Latin maxim, but also the rationale of CAROA 46 requires a notice of appeal. Notice in law may be of several forms. Actual express notice is found when knowledge of a particular fact is given to the person to be notified. The Washington Supreme Court has held that oral notice, though actual and express, is not sufficient to comply with the- rule. Snohomish v. Patric, 56 Wn.2d 38, 3-50 P.2d 1009 (1960). Rather, the rule requires actual express *104notice in writing. State v. Miller, 67 Wn.2d 59, 406 P.2d 760 (1965).
The filing of an appeal bond is at best actual implied, or constructive, notice, i.e., from the filing of an appeal bond, a reasonably cautious person could infer that the filer intends to prosecute an appeal. This is what the majority permits, but not what the rule requires. Since a notice of appeal was not filed timely, I would dismiss the appeal.